Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 21-24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 21 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rudman et al. (US20110226033) (hereinafter “Rudman”).
Regarding claim 21, Rudman reference teaches a separating disc for a centrifugal separator (see paragraph 0033 and or Fig 2; item 20 is the separating disc) adapted for separation of components in a supplied medium (see paragraph 32 and or Fig 5; the separating disc is included in a disc package 19 of a centrifugal rotor 5), comprising: an inner surface and an outer surface (see Fig 1; the separating disc has an inner surface and an outer surface), an upper edge and a lower edge (see Fig 1; the outer edge of the separating disc is the upper edge and the inner edge of the separating disc is the lower edge); a plurality of distance members, the plurality of distance members equally separated from one another in a circumferential direction by a first angular extent (see paragraph 0032; item 31 and 32 combined form a distance member and there are plurality of the distance members equally separated from each other at an angular extent as seen in Figure); and BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 16/093,480Docket No.: 6515-0179PUS1 Reply to Office Action of June 09, 2021Page 5 of 10a plurality of index positions for providing indexing of the disc in the disc package in a rotational position equally separated from one another in the circumferential direction by a second angular extent (see Fig 3; item 24 and 35 combined represents the guiding arrangement with the index positions in the disc in the rotational position at an angular extent as seen in Figure), wherein the first angular extent is different than the second angular extent (see Fig 3; the angular extent of distance members is different than the angular extent of index positions)
Regarding claim 23, Rudman reference teaches the separating disc according to claim 21, Rudman reference further teaches that the first angular extent is greater than the second angular extent (see Fig 3; the angular extent of distance members is greater than the angular extent of index positions)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rudman.
Regarding claim 1, Rudman reference teaches a separating disc (see paragraph 0033 and or Fig 2; item 20 is the separating disc)  adapted to be included in a disc package of a centrifuge rotor of a centrifugal separator (see paragraph 32 and or Fig 5; the separating disc is included in a disc package 19 of a centrifugal rotor 5) adapted for separation of components in a supplied medium, comprising: an inner surface and an outer surface (see Fig 1; the separating disc has an inner surface and an outer surface); a plurality of distance members (see paragraph 0032; item 31 and 32  combined form a distance member and there are plurality of distance members), wherein each distance member is formed by a pressed mark extending radially (see Fig 3 and or paragraph 0035-0036; the distance member are formed by pressed marks extending radially), the plurality of distance members separated from one another in a circumferential direction to form a plurality of sections (see Fig 3; the plurality of distance members are separated from one another forming a plurality of section wherein each section is represented by 21); and a guiding arrangement comprising a number of index positions for providing indexing of the disc in the disc package in a rotational position (see Fig 3; item 24 and 35 combined represents the guiding arrangement with the index positions in the disc in the rotational position as can be seen in Figure), and wherein the number of index positions are 8-25 (see Fig 3; the number of index positions are 9 which falls within the claimed range), and wherein the separating disc extends (see Fig 1; the dotted line in the middle is the axis of rotation) and has a tapering shape along the axis of rotation (see Fig 1; the disc has a tapering shape along the axis of rotation as seen in Fig 1). Rudman reference is different from claim 1, in that it does not explicitly teach that the number of index positions are different than the number of the plurality of sections. However, it would be obvious to a person of ordinary skill in the art to remove or add a distance member forming and or adding another section in order to achieve a predictable result of effective separation in the apparatus and spacing between the distance members. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rudman reference by removing or adding a distance member forming and or adding another section in order to achieve a predictable result of effective separation in the apparatus and spacing between the distance members and achieve an apparatus with one more or one less distance member than the index position and a prima facie case of obviousness exists. See MPEP 2144.04 (ll) (A)
Regarding claim 2, Rudman reference teaches the separating disc according to claim 1, Rudman reference further teaches the plurality of sections and the index positions. Rudman reference is different from claim 2, in that it does not explicitly teach that the number of sections is one less or one more than the number of index positions. However, it would be obvious to a person of ordinary skill in the art to remove or add some of the distance members thus creating and or removing space in order to achieve a predictable result of effective separation in the apparatus and spacing between the distance members. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rudman reference by removing or adding some of the distance members to create and or remove a space in order to achieve a predictable result of effective separation in the apparatus and spacing between the distance members and achieve an apparatus with one more or one less distance member than the index position and a prima facie case of obviousness exists. See MPEP 2144.04 (ll) (A)
Regarding claim 6, Rudman reference teaches the separating disc according to claim 1, Rudman reference further teaches that the pressed marks are ridges on or ditches in the outer surface extending radially (see Fig 3; 31 and 32 have ridges extending radially)
Regarding claim 7, Rudman reference teaches the separating disc according to claim 1, Rudman reference further teaches that the separating disc has a central hole for mounting on a rotating member (see Fig 1 and or Fig 3; the separating disc has a central hole for mounting on a centrifugal rotor 5), and wherein the guiding arrangement comprises radial recesses extending from the circumference of said central hole (see Fig 3; the guiding arrangement has radial recesses 35 extending from the circumference of the central hole).
Regarding claim 8, Rudman reference teaches the separating disc according to claim 1, Rudman reference further teaches that the separating disc has a central hole for mounting on a rotating member (see Fig 1 and or Fig 3; the separating disc has a central hole for mounting on a centrifugal rotor 5), and wherein the guiding arrangement comprises holes, indentations or elevations along the rim of the central hole (see Fig 3; the guiding arrangement has radial indentations 35 along the rim of the central hole).
Regarding claim 9, Rudman reference teaches the separating disc according to claim 1, Rudman reference further teaches that the separating disc has a central hole for mounting on a rotating member (see Fig 1 and or Fig 3 and or Fig 4; the separating disc has a central hole for mounting on a centrifugal rotor 5), and wherein the guiding arrangement comprises the central hole having a same number of sides as there are index positions (see Fig 4; the central hole is formed by nine sides i.e. the side between two index positions 35 and the number of index positions is same to the number of sides)
Regarding claim 10, Rudman reference teaches the separating disc according to claim 1, Rudman reference further teaches that the separating disc further comprises a plurality of inlet holes (see Fig 5 and or Fig 6 and or Fig below; the separating disc has a plurality of inlet holes)

    PNG
    media_image1.png
    408
    582
    media_image1.png
    Greyscale


Regarding claim 11, Rudman reference teaches the separating disc according to claim 1, Rudman reference further teaches that the separating disc has a cone shape having generatrices (see Fig 1 and or Fig 4; the separating disc has a cone shape with angles) and the distance members are curved or inclined in relation to the generatrix (see Fig 3; the distance members 31 and 32 are curved in relation to the generatrix of the cone).
Regarding claim 12, Rudman reference teaches a disc package for a centrifuge rotor of a centrifugal separator adapted for separation of components in a supplied medium (see paragraph 32 and or Fig 5; the separating disc is included in a disc package 19 of a centrifugal rotor 5) and comprising a plurality of separating discs (see paragraph 0033 and or Fig 2; item 20 is the separating disc) according to claim 1, which are stacked on each other in the disc package (see Fig 1; the plurality of discs are stacked on each other), BIRCH, STEWART, KOLASCH & BIRCH, LLP PCL/PCL/tttApplication No.: NEW Docket No.: 6515-0179PUS1Page 5 of 8wherein a separating disc is rotationally displaced in relation to immediately adjacent discs (see Fig 1; the plurality of separating discs are rotationally displaced and spaces are formed between the discs in the disc package 19), wherein the height of said spaces is defined by the pressed marks, wherein the rotational displacement is provided by a guiding arrangement in each separating disc (see Fig 3; 24 is the guiding arrangement) comprising a number of index positions (see Fig 3; 35 represents the index positions in the disc in the rotational position as can be seen in Figure).
Regarding claim 13 and 14, Rudman reference teaches the disc package according to claim 12, Rudman reference further teaches the distance members and the index positions. Rudman reference is different from claim 13, in that it does not explicitly teach that the number of distance members is one less or one more than the number of index positions and that the rotational displacement is 0.5-5 degree. However, it would be obvious to a person of ordinary skill in the art to remove some of the distance members in order to achieve a predictable result of effective separation in the apparatus and spacing between the distance members. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rudman reference by removing some of the distance members in order to achieve a predictable result of effective separation in the apparatus and spacing between the distance members and achieve an apparatus with one more or one less distance member than the index position and fulfill the mathematical relation between the distance members and radial recess corresponding to a rotational displacement of 0.5-5 degree and a prima facie case of obviousness exists. See MPEP 2144.04 (ll) (A)
Regarding claim 15, Rudman reference teaches the disc package according to claim 12, Rudman reference further teaches that each of the plurality of the separating discs is displaced the same number of index positions in the same direction in relation to an adjacent disc in the disc package (see Fig 1 and or Fig 9; each of the separating disc 20 is displaced the same number of index position “h” in the same direction in relation to the adjacent separating disc)
Regarding claim 22, Rudman reference teaches the disc package according to claim 21, Rudman reference further teaches the difference between the first angular extent and the second angular extent. Rudman reference is different from claim 22, in that it does not explicitly teach that the difference between the first angular extent and the second angular extent is 0.5-5 degree. However, it would be obvious to a person of ordinary skill in the art to remove some of the distance members in order to achieve a predictable result of effective separation in the apparatus and spacing between the distance members. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rudman reference by removing some of the distance members in order to achieve a predictable result of effective separation in the apparatus and spacing between the distance members and achieve an apparatus with one more or one less distance member than the index position and fulfill the mathematical relation between the distance members and radial recess corresponding to a rotational displacement of 0.5-5 degree and a prima facie case of obviousness exists. See MPEP 2144.04 (ll) (A)
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rudman in view of Ernst (DE349709) (hereinafter “Ernst”).
Regarding claim 3, Rudman reference teaches the separating disc according to claim 1, Rudman reference teaches the pressed marks of the separating disc. Rudman reference is different from claim 3, in that it does not explicitly teach the pressed marks form upward steps in the outer surface. Ernst reference is directed to the same field of separation (see title and or paragraph 0001 of the machine translation provided). Ernst reference further teaches the pressed marks forming upward steps in the outer surface (see Fig 3) to achieve a separating disc of the desired properties. Therefore, it would have been obvious to a person having ordinary skill in the art to have modified the pressed marks of Rudman reference with pressed marks of Ernst reference and arranged in an upward step form in order to achieve a separating disc of the desired properties.
Regarding claim 4, Rudman and Ernst reference teaches the separating disc according to claim 3, Ernst reference further teaches the step has a staircase-shaped cross-section (see Fig 3; the step has a staircase-shaped) and wherein the surface area between two pressed marks are slanting (see Fig 3; the surface area between two pressed marks are sloped)
Regarding claim 5, Rudman and Ernst reference teaches the separating disc according to claim 3, Ernst reference further teaches that the step has a z-shaped cross-section (see Fig 3; the step has z shaped cross section)
Response to Arguments
Applicant's arguments filed 24 August, 2021 have been fully considered but they are not persuasive. 
Applicant is reminded that the certified copy of the priority document has been received.
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection are considered and the 35 U.S.C. 112(b) rejection is withdrawn.
Applicant’s arguments regarding claims 1, 6-12 and 15 under 35 U.S.C. 102 (a) (1) are being considered. Applicant is reminded that the anticipation rejection is withdrawn based on the amendment and the independent claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rudman. Applicant further argues that the amended claim recites the plurality of distance members separated from one another in a circumferential direction to form a plurality of sections, and the number of index positions are different than the number of the plurality of sections. Applicant is reminded that it would be obvious to a person of ordinary skill in the art to remove or add a distance member forming and or adding another section in order to achieve a predictable result of effective separation in the apparatus and spacing between the distance members. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rudman reference by removing or adding a distance member forming and or adding another section in 
With respect to the applicant arguments regarding the dependent claims of the independent claim 1, applicant is reminded that the dependent claims still stand rejected based on a rejected claim.
Applicant arguments regarding claim 21 and its dependent claims are considered but are not persuasive. Applicant is reminded that the claims still stand rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299. The examiner can normally be reached 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAFIZ M. AAMIR
Examiner
Art Unit 1773



/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773